DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 10 and 15, the claims recite the abstract idea of 
(1) detect data corresponding to a shape of a leading vehicle; 
(2) determine an optimal distance from the following vehicle to the leading vehicle based on the shape of the leading vehicle, the optimal distance corresponding to a distance at which drag applied to the following vehicle is reduced based on a pressure wake from the leading vehicle.
Steps (1) - (2) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human, such as a driver, could perform steps (1)-(2) as claimed entirely mentally when viewing the road and surrounding vehicles, i.e., by determining a distance. For example a human could estimate a driving distance behind a relatively larger or smaller vehicle that reduces drag. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, limitation (2) recites the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “calculation” of an area of a region. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “sensor” and “electronic control unit” (claim 1), “speed sensor” (claim 10), outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “a sensor located in or on the following vehicle configured to detect data corresponding to a shape of a leading vehicle” (claim 1) and “a speed sensor located in or on the following vehicle and configured to detect a speed of the following vehicle” (claim 10) constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, applying or using the abstract idea with the claimed “A system for controlling platooning by a following vehicle . . . a sensor located in or on the following vehicle” merely generally links the abstract idea to a parking assistance technological environment as it does not add a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment, since, for example the “sensor located in or on the following vehicle” does not provide an inventive concept to the claim as a whole. See MPEP 2106.05(e) (“The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole”); MPEP 2106.05(h) (describing how Affinity Labs found the additional element of a cellular phone as doing no more than generally linking, “A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) . . . the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims”)
Here, the vehicle is passively recited and the sensor is merely used for pre-solution activity, i.e., data collection, and are not otherwise used to practically integrate the abstract idea akin to the cellular telephones in Affinity Labs, which the Federal Circuit found to merely confine the abstract idea to a particular technological environment. See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment”).  


Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “ECU” and “sensor” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A system for controlling platooning by a following vehicle . . . in or on the following vehicle configured to” claim 1). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 2 includes: 
(1) “an output device located in or on the following vehicle and configured to output data”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Limitation (1) recited above use the generic placeholder “device” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of (1) “device” above pass prong A. 
(B) each of the phrases following the underlined portion in item (1) constitutes functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1) and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1) respectively, includes:
(140, FIG. 1; ¶48 speaker, display, touchscreen). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/119541 to Park et al. (Park) (translation attached)
With respect to claims 1, 10 and 15, Park discloses a system for controlling platooning by a following vehicle, the system comprising: 
a sensor located in or on the following vehicle configured to detect data corresponding to a shape of a leading vehicle; and 
(¶¶ 123-127 “May include a camera 160 for acquiring an image around a vehicle . . . detect an attribute of the object . . . the shape and size of the rear surface when the front object is a vehicle . . . processor 170 can extract the outline of the front vehicle by separating the background and the front vehicle from the image, and can determine the rear shape and the size of the front vehicle through the shape of the outline . . . the acquired image information may be utilized to calculate a backward flow and a vortex region by a front vehicle”; 199-201 “detect a front vehicle 520 traveling in front of the vehicle 700 . . . , the height H and the width W of the rear surface of the front vehicle 520 May be included in the shape information of the front vehicle 520”; FIG. 9)
an electronic control unit (ECU) located in or on the following vehicle, coupled to the sensor, and configured to determine an optimal distance from the following vehicle to the leading vehicle based on the shape of the leading vehicle, the optimal distance corresponding to a distance at which drag applied to the following vehicle is reduced based on a pressure wake from the leading vehicle.  
(¶ 58 “fuel efficiency driving function determines a vehicle driving position in relation to the front vehicle so as to minimize the air resistance of the vehicle, and controls the vehicle to travel in the determined vehicle driving position”)
(FIG. 2, W1, W2, distance d, lead vehicle 520; FIG. 14, distance d)
(¶ 126 “the acquired image information may be utilized to calculate a backward flow and a vortex region by a front vehicle”)
(¶¶ 204-207 “obtain information about the vehicle by the front vehicle 520 based on the front vehicle information . . . following information may include information on a laminar flow W1 through which the front vehicle 520 flows from an upper side to a predetermined flow, and information on a backward flow W2 ′ (or vortex) formed below the laminar flow W1′ as the front vehicle 520 travels . . . region from the front vehicle 520 to the point at which the boundary height H1 of the laminar flow W1 ′ is below the height of the vehicle can be defined as the following region. When the vehicle travels in such a backward region, air resistance can be reduced, and fuel efficiency can be improved”)
(¶ 208 “measure an air resistance in accordance with a position of the front vehicle 520 and may calculate a backward region in a manner that predicts a region where a predetermined air resistance is less than or equal to a predetermined air resistance”; 218-220 “fuel efficiency distance area . . . fuel ratio distance area with the front vehicle 520 within the wake-up area.”; 229-230, 270, 276, claims 1-3, ¶ 27 fuel efficiency distance; 179 “fuel efficiency reduction ratio according to distance”)

With respect to claims 2, 11 and 16,  Park discloses 
an output device located in or on the following vehicle and configured to output data; and 
(¶ 52 “external units transmit and receive data through the interface unit of the vehicle driving assistance apparatus, thereby being included in the vehicle driving assistance apparatus”; ¶ 60 “communication unit 120”; ¶ 66 “include a communication unit 120 for communicating with another vehicle 520, a terminal 600, and a server 510”)
a power source located in or on the following vehicle and configured to propel the following vehicle along a roadway, 
(¶¶ 48, 60 “power supply unit 190”; ¶¶ 325-326 “engine . . . power source . . . electricity based motor is a power source”, 190)
wherein the ECU is further configured to at least one of: 
control the output device to output data corresponding to the optimal distance, or 
control the power source to cause the following vehicle to remain within a predetermined distance of the optimal distance relative to the leading vehicle.  
(¶ 58 “fuel efficiency driving function determines a vehicle driving position in relation to the front vehicle so as to minimize the air resistance of the vehicle, and controls the vehicle to travel in the determined vehicle driving position”; abstract “determining the traveling position of the vehicle within the slipstream area”; ¶ 29, FIG. 14, 179; 89 “the vehicle driving assistance apparatus 100 May transmit a control signal for executing a fuel efficiency driving function”, 90 “vehicle driving assistance apparatus 100 transmits the fuel efficiency driving position to the control unit 770 through the interface unit 130 to control the vehicle to be autonomously driven in the mileage driving position”; 190-192, 285, 305, claims 1-3 and 14, 22-26).

With respect to claims 4-5, 13 and 18-19 Park discloses 
a location sensor located in or on the following vehicle and configured to detect data corresponding to a current location of the following vehicle; or a speed sensor located in or on the following vehicle and configured to detect a speed of the following vehicle, 
wherein the ECU is further configured to determine the optimal distance based on at least one of the current location of the following vehicle or the speed of the following vehicle.  
(¶ 58 “Here, the fuel efficiency driving function determines a vehicle driving position in relation to the front vehicle so as to minimize the air resistance of the vehicle, and controls the vehicle to travel in the determined vehicle driving position”; ¶ 95 “vehicle speed sensor . . . position module may include a GPS module for receiving GPS information” ¶ 116 “positional relationship with the sense object . . . change in positional relationship”; ¶¶ 311-313, 325-328, ¶ 179-182, position based on fuel efficiency and safety distance wherein safety distance depends on following vehicle speed and current location; ¶¶ 220-230 “determine a safety distance based on the braking information and the speed of the vehicle 700”; ¶ 243 “a fuel saving amount through execution of a fuel consumption amount and a fuel efficiency mileage together with a map representing a moving path of the destination.”; FIG. 18)
(additional citation for using current position of following vehicle to determine optimal position: ¶ 74 “communication unit 120 May receive the wind direction and wind speed information of the current driving position with weather information. The processor can more accurately determine the left and right traveling positions of the vehicle in which the fuel efficiency is minimized through the received wind direction and wind speed information”)

With respect to claim 6, Park discloses 
the sensor is further configured to detect data corresponding to shapes of multiple leading vehicles including the leading vehicle, the multiple leading vehicles located in a vicinity of the following vehicle; and 
(¶ 245-270 “FIGS. 19-22, a method of providing an interface for selecting a front vehicle 520 when a plurality of front vehicles 520 is sensed is described . . . processor 170 May analyze the front image to obtain information on each of the plurality of front vehicles 520 of the front vehicle 520. (S302) . . . Accordingly, in terms of the air resistance, it is expected that the fuel efficiency reduction ratio of the front vehicle 520 shown in FIG. 20A can be expected to be high, and the front vehicle 520 shown in FIG. 20D can be determined to be the lowest fuel efficiency reduction ratio during follow-up driving . . . determine that the fuel efficiency reduction rate is high in the order of the size of the front vehicle 520 in the information of the front vehicle 520 acquired from the front vehicle 520 image” . . . processor 170 May predict the backward flow W2 ′ according to the shape of each vehicle. (S502) . . . predict the fuel ratio to be reduced in the rear driving based on the predicted backward flow (W2) information”; FIG. 19-22 and corresponding descriptions; 
the ECU is further configured to select an optimal leading vehicle to follow based on the shapes of the multiple leading vehicles
(¶ 248 “a selection interface when detecting the front vehicle 520 expected to have a higher fuel efficiency reduction rate than the front vehicle 520 that follows while executing the fuel efficiency driving function”; ¶ 254 “When the vehicle is in an autonomous driving state or is set to select a front vehicle 520 with a high fuel efficiency reduction rate, the processor 170 May select a front vehicle 520 having a high fuel efficiency reduction ratio and determine a fuel efficiency driving position in relation to the selected front vehicle 520”; ¶ 259 “a fuel efficiency reduction ratio when driving the plurality of front vehicles 520_1 and 520_2, and may provide an interface for selecting the following front vehicles 520_1 and 520_2.”)

With respect to claims 7, 14 and 20, Park discloses the ECU is further configured to determine a new shape of a new leading vehicle based on the detected data, and 
(i.e., prospective new lead vehicles are selected based on determined shapes: ¶ 248 “a selection interface when detecting the front vehicle 520 expected to have a higher fuel efficiency reduction rate than the front vehicle 520 that follows while executing the fuel efficiency driving function”; ¶ 254 “When the vehicle is in an autonomous driving state or is set to select a front vehicle 520 with a high fuel efficiency reduction rate, the processor 170 May select a front vehicle 520 having a high fuel efficiency reduction ratio and determine a fuel efficiency driving position in relation to the selected front vehicle 520”; ¶ 259 “a fuel efficiency reduction ratio when driving the plurality of front vehicles 520_1 and 520_2, and may provide an interface for selecting the following front vehicles 520_1 and 520_2.”; ¶ 245-270 “FIGS. 19-22, a method of providing an interface for selecting a front vehicle 520 when a plurality of front vehicles 520 is sensed is described . . . processor 170 May analyze the front image to obtain information on each of the plurality of front vehicles 520 of the front vehicle 520. (S302) . . . Accordingly, in terms of the air resistance, it is expected that the fuel efficiency reduction ratio of the front vehicle 520 shown in FIG. 20A can be expected to be high, and the front vehicle 520 shown in FIG. 20D can be determined to be the lowest fuel efficiency reduction ratio during follow-up driving . . . determine that the fuel efficiency reduction rate is high in the order of the size of the front vehicle 520 in the information of the front vehicle 520 acquired from the front vehicle 520 image” . . . processor 170 May predict the backward flow W2 ′ according to the shape of each vehicle. (S502) . . . predict the fuel ratio to be reduced in the rear driving based on the predicted backward flow (W2) information”; FIG. 19-22 and corresponding descriptions; 
to determine a new optimal distance based on the new shape of the new leading vehicle.  
(¶ 58 “fuel efficiency driving function determines a vehicle driving position in relation to the front vehicle so as to minimize the air resistance of the vehicle, and controls the vehicle to travel in the determined vehicle driving position”)
(FIG. 2, W1, W2, distance d, lead vehicle 520; FIG. 14, distance d)
(¶ 126 “the acquired image information may be utilized to calculate a backward flow and a vortex region by a front vehicle”)
(¶¶ 204-207 “obtain information about the vehicle by the front vehicle 520 based on the front vehicle information . . . following information may include information on a laminar flow W1 through which the front vehicle 520 flows from an upper side to a predetermined flow, and information on a backward flow W2 ′ (or vortex) formed below the laminar flow W1′ as the front vehicle 520 travels . . . region from the front vehicle 520 to the point at which the boundary height H1 of the laminar flow W1 ′ is below the height of the vehicle can be defined as the following region. When the vehicle travels in such a backward region, air resistance can be reduced, and fuel efficiency can be improved”)
(¶ 208 “measure an air resistance in accordance with a position of the front vehicle 520 and may calculate a backward region in a manner that predicts a region where a predetermined air resistance is less than or equal to a predetermined air resistance”; 218-220 “fuel efficiency distance area . . . fuel ratio distance area with the front vehicle 520 within the wake-up area.”; 229-230, 270, 276, claims 1-3, ¶ 27 fuel efficiency distance; 179 “fuel efficiency reduction ratio according to distance”)

With respect to claim 8, Park discloses wherein at least one of the sensor or another sensor is configured to detect road data on a current or upcoming roadway of the following vehicle, the road data including at least one of: 
a tunnel; 
an overpass; 
a grade; 
a curve; 
a wind speed; 
a wind direction; 
precipitation; 
a temperature; or 
an elevation, 
wherein the ECU is further configured to determine the optimal distance based on the detected road data.  
(claims 10-11 “wherein the processor further comprises at least one of weather information . . . sensor information of the vehicle with additional information . . . determines fuel efficiency based on additional information . . . processor determines the driving position of the vehicle according to the wind direction”; ¶ 74 “communication unit 120 May receive the wind direction and wind speed information of the current driving position with weather information. The processor can more accurately determine the left and right traveling positions of the vehicle in which the fuel efficiency is minimized through the received wind direction and wind speed information”).

With respect to claim 9, Park discloses the shape of the leading vehicle includes at least one of:
a type of the leading vehicle, 
a size of the leading vehicle, 
a spoiler of the leading vehicle, 
a specific vehicle make and model, or 
one or more geometric shape of the leading vehicle.  
(¶¶ 123-127 “May include a camera 160 for acquiring an image around a vehicle . . . detect an attribute of the object . . . the shape and size of the rear surface when the front object is a vehicle . . . processor 170 can extract the outline of the front vehicle by separating the background and the front vehicle from the image, and can determine the rear shape and the size of the front vehicle through the shape of the outline . . . the acquired image information may be utilized to calculate a backward flow and a vortex region by a front vehicle”; 199-201 “detect a front vehicle 520 traveling in front of the vehicle 700 . . . , the height H and the width W of the rear surface of the front vehicle 520 May be included in the shape information of the front vehicle 520”; FIG. 9; ¶ 251 “size of the front vehicle”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Patent Application Publication No. 20200276974 to Tulpule et al. (Tulpule)
With respect to claims 3, 12 and 17, Park fails to overtly disclose
a memory configured to store data that associates shapes of leading vehicles with corresponding drag force data or wake profile data, 
wherein the ECU is further configured to determine the optimal distance by comparing the shape of the leading vehicle to the stored data.  
Although Park at least suggests these limitations since the wake profile data is acquired using the detected lead vehicle shape data – despite not explicitly reciting “memory”. 
	(¶ 127 “the acquired image information may be utilized to calculate a backward flow and a vortex region by a front vehicle.”; ¶¶ 155-159 “object detection unit 434 May detect an object for at least one of the images . . . classify and check the separated objects . . . compare the objects stored in memory 140 with the detected object . . . object checking unit 436 may check a surrounding vehicle”; ¶ 199-210 “detect a front vehicle . . . the shape of the front vehicle 520 . . . shape information of the front vehicle . . . vehicle driving assistance apparatus 100 May obtain information about the vehicle by the front vehicle 520 based on the front vehicle information. In step S102, the backward information is defined as including all of the information about the flow of air formed in the rear of the front vehicle 520 . . . following information may include . . . information on a laminar flow W1 through which the front vehicle 520 flows from an upper side to a predetermined flow, and information on a backward flow W2 ′ (or vortex) formed below the laminar flow W1′ as the front vehicle 520 travels . . . the predetermined wind pressure is defined as the boundary of the laminar flow W1 ′, the region from the front vehicle 520 to the point at which the boundary height H1 of the laminar flow W1 ′ is below the height of the vehicle can be defined as the following region. When the vehicle travels in such a backward region, air resistance can be reduced, and fuel efficiency can be improved . . . determine the traveling position of the vehicle . . . with the front vehicle 520 based on the acquired latter (W2) information”); ¶¶ 218-220; claim 10 “sensor information of the vehicle with additional information on the front image information, and determines a fuel efficiency driving position of the vehicle based on the additional information.”; claim 12 “detect a plurality of front vehicles in the front image, and to acquire rear information of each of the plurality of front vehicles”; ¶¶ 264-265 “processor 170 May acquire information of each vehicle by photographing a plurality of vehicles . . . predict the backward flow . . . according to the shape of each vehicle” ¶ 173 “such image processing, the vehicle driving assistance apparatus 100 can acquire front vehicle information . . . calculate the following area through the acquired front vehicle information”; ¶ 105 “the vehicle driving assistance apparatus 100 May be operated in connection with a web storage that performs a storage function of the memory 140 on the Internet”; ¶ 196).
Tulpule, from the same field of endeavor, discloses  a memory configured to store data that associates shapes of leading vehicles with corresponding drag force data or wake profile data, wherein the ECU is further configured to determine the optimal distance by comparing the shape of the leading vehicle to the stored data.  
(64, FIG. 3 using vehicle size as input determines aerodynamic drag factor using look up table; 64, FIG. 4 with output of vehicle propulsion power which determines relative vehicle position; 90, 92, 64, FIG. 5, ¶ 22 “the present disclosure proposes the use of proximity sensors (e.g., radar, lidar, IR, cameras, etc.) to detect the size and shape of surrounding vehicles as well as the distance between the vehicles. This information is used to determine the change in aerodynamic drag to the vehicle being controlled”; ¶¶ 28 -29 “particularly information about the size and location of the front vehicle, permits ECM 54 to account for aerodynamic drag effects . . . ECM 54 processes data from sensors/sources 56 using a look-up table . . . to compute an aerodynamic drag ratio factor”; ¶ 32 “ ECM 54 determines aerodynamic drag variable C.sub.D using a look-up table . . . ECM 54 determines static and dynamic rolling resistance variables C.sub.rr,dyn, C.sub.rr, static using a look-up table . . . computing an aerodynamic drag ratio factor using the size, distance and relative velocity information”; claim 15 “compute at least one of energy loss or power loss of the vehicle using the new vehicle loss coefficients and the effective velocity of the vehicle; and control the powertrain to improve fuel economy of the vehicle using the computed at least one of energy loss or power loss.”; ¶ 22 “Many parameters affect power losses of a vehicle, and consequently fuel economy. For example, it is well known that aerodynamic drag significantly affects fuel consumption. When a trail vehicle drafts behind a lead vehicle, particularly by a distance roughly equivalent to one vehicle length, the aerodynamic drag on the trail vehicle is substantially reduced. The present disclosure proposes the use of proximity sensors (e.g., radar, lidar, IR, cameras, etc.) to detect the size and shape of surrounding vehicles as well as the distance between the vehicles. This information is used to determine the change in aerodynamic drag to the vehicle being controlled. In this manner, the vehicle ECM may control various powertrain components to improve fuel economy quickly in reaction to relative movements of the vehicles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Park to use a memory configured to store data that associates shapes of leading vehicles with corresponding drag force data or wake profile data, as disclosed by Tulpule, such that the determination of optimal distance is on the basis of comparing the shape of the leading vehicle to the stored data, in order to reduce computation time and processing resources in a processing limited vehicle environment, promoting faster real time vehicle position control. 
In addition, as disclosed by Tulpule, there are a limited set of predictable solutions for acquitting the drag force or wake profile data (i.e., look up table, transfer function, equation, ¶ 29) well known in the art.  Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick look up table and incorporate it into the system of Park since there are a finite number of identified, predictable potential solutions (i.e. look up table, transfer function, equation, Tulpule, ¶ 29) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 


Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Patent No. 9725091 to Dempsey et al. (Dempsey). 
With respect to claims 3, 12 and 17, Park fails to overtly disclose
a memory configured to store data that associates shapes of leading vehicles with corresponding drag force data or wake profile data, 
wherein the ECU is further configured to determine the optimal distance by comparing the shape of the leading vehicle to the stored data.  
Although Park at least suggests these limitations since the wake profile data is acquired using the detected lead vehicle shape data – despite not explicitly reciting “memory”. 
	(¶ 127 “the acquired image information may be utilized to calculate a backward flow and a vortex region by a front vehicle.”; ¶¶ 155-159 “object detection unit 434 May detect an object for at least one of the images . . . classify and check the separated objects . . . compare the objects stored in memory 140 with the detected object . . . object checking unit 436 may check a surrounding vehicle”; ¶ 199-210 “detect a front vehicle . . . the shape of the front vehicle 520 . . . shape information of the front vehicle . . . vehicle driving assistance apparatus 100 May obtain information about the vehicle by the front vehicle 520 based on the front vehicle information. In step S102, the backward information is defined as including all of the information about the flow of air formed in the rear of the front vehicle 520 . . . following information may include . . . information on a laminar flow W1 through which the front vehicle 520 flows from an upper side to a predetermined flow, and information on a backward flow W2 ′ (or vortex) formed below the laminar flow W1′ as the front vehicle 520 travels . . . the predetermined wind pressure is defined as the boundary of the laminar flow W1 ′, the region from the front vehicle 520 to the point at which the boundary height H1 of the laminar flow W1 ′ is below the height of the vehicle can be defined as the following region. When the vehicle travels in such a backward region, air resistance can be reduced, and fuel efficiency can be improved . . . determine the traveling position of the vehicle . . . with the front vehicle 520 based on the acquired latter (W2) information”); ¶¶ 218-220; claim 10 “sensor information of the vehicle with additional information on the front image information, and determines a fuel efficiency driving position of the vehicle based on the additional information.”; claim 12 “detect a plurality of front vehicles in the front image, and to acquire rear information of each of the plurality of front vehicles”; ¶¶ 264-265 “processor 170 May acquire information of each vehicle by photographing a plurality of vehicles . . . predict the backward flow . . . according to the shape of each vehicle” ¶ 173 “such image processing, the vehicle driving assistance apparatus 100 can acquire front vehicle information . . . calculate the following area through the acquired front vehicle information”; ¶ 105 “the vehicle driving assistance apparatus 100 May be operated in connection with a web storage that performs a storage function of the memory 140 on the Internet”; ¶ 196).
Dempsey, from the same field of endeavor, discloses  a memory configured to store data that associates shapes of leading vehicles with corresponding drag force data or wake profile data, wherein the ECU is further configured to determine the optimal distance by comparing the shape of the leading vehicle to the stored data.  
(col. 14 – col. 15 control following vehicle to stay within drafting zone behind a lead vehicle based on size of lead vehicle wherein “to determine a drafting condition of the vehicle 100, the vehicle drafting module 159 may interpret distance characteristics and size characteristics acquired by the vehicle monitoring system. The vehicle monitoring system may include one or more sensors, such as sensors 140, in order to acquire the distance characteristics and size characteristics . . . he type of vehicle may affect the aerodynamic drag on the vehicle 100 due to different vehicles having different sizes (e.g., cross-sectional areas, etc.). As such, the draft zone may be determined based on the distance characteristics and size characteristics . . .The vehicle drafting module 159 may determine an effective aerodynamic coefficient of drag (e.g., a reduced drag coefficient due to a drafting condition, etc.) by mapping the acquired data (e.g., size characteristics, distance characteristics, etc.) of another vehicle (e.g., a leading vehicle, a following vehicle, etc.). Therefore, the vehicle drafting module 159 may determine an effective aerodynamic drag on the vehicle 100 when driving within a draft zone (e.g., via fluid mechanics models, look-up tables, algorithms, etc; col. 20, ll. 26-60; col. 21, ll. 3-39 “the load determination module 156 determines the current road load via look-up tables, sensors 140, or still otherwise determined. As described above, the current road load may include aerodynamic loads (e.g., wind resistance, aerodynamic drag, etc.), drag loads (e.g., rolling resistance, friction, etc.)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Park to use a memory configured to store data that associates shapes of leading vehicles with corresponding drag force data or wake profile data, as disclosed by Dempsey, such that the determination of optimal distance is on the basis of comparing the shape of the leading vehicle to the stored data, in order to reduce computation time and processing resources in a processing limited vehicle environment, promoting faster real time vehicle position control. 

Citation of Prior Art

US Patent Application Publication 20130080018 to Baek is cited for:
determining wake profile of leading vehicle based on detected data relating to shape of leading vehicle 
[0048] In other words, in general, as the intervehicle distance decreases, the air resistance reduction effect increases, but the optimal intervehicle distance varies depending on the shape and type of the preceding vehicle in all by exceptional circumstances. Therefore, the optimal distance should be calculated and maintained so as to minimize the air resistance value according to the driving condition and the conditions/characteristics (e.g., speed, shape, etc.) of the preceding vehicle.
FIG. 7: air resistance reduction rate v. intervehicle distance
[0048] In other words, in general, as the intervehicle distance decreases, the air resistance reduction effect increases, but the optimal intervehicle distance varies depending on the shape and type of the preceding vehicle in all by exceptional circumstances. Therefore, the optimal distance should be calculated and maintained so as to minimize the air resistance value according to the driving condition and the conditions/characteristics (e.g., speed, shape, etc.) of the preceding vehicle.

 	US 20200198647 (same assignee Toyota) is cited to disclose:
[0031] The aerodynamics data collector 201 may also collect aerodynamics data of the neighboring vehicles through optical analysis of vehicles. The optical analysis may include analysis of video/image changes which may indicate aerodynamics, e.g., deflection of flexible parts of a vehicle which may indicate greater drag. Further, the optical analysis of neighboring vehicles may include size/shape determinations, often for vehicles which are incapable of providing vehicle identification information, and/or may often be modified with different size trailers and/or vehicle modifications. The size/shape determinations may provide analysis of the aerodynamics of a neighboring vehicle through known aerodynamics information or calculating aerodynamics of a vehicle based on the determined size shape of the vehicle.

US 2020/0216069 is cited to disclose:
10. The method according to claim 1, further comprising: detecting a size of the vehicle in front; and setting the automatic distance from the vehicle in front depending on the detected size of the vehicle in front.
¶¶ 22-23: Energy consumption depends on the driving speed and on the size of the vehicle in front and of one's own vehicle . . .  the energy requirement does not have to be calculated during a current journey in order to achieve an optimization from the abovementioned criteria (e.g., slipstream effect, prediction, gap)
¶ 49  It is also possible to perform weighting as to what extent the slipstream effect should be utilized. If, for example, a truck is driving ahead of the vehicle, then the energy consumption is significantly improved if the tailing vehicle drives closely. If it is however a vehicle of small size, the energy consumption is not influenced by the distance, as the slipstream is small in this case.

U.S. 2009/0312923 to Mills is cited to disclose:
FIG. 2 drag (cd) as a function of distance behind lead vehicle
[0018] Referring to FIG. 2, a graph shows a percentage of reduction in a coefficient of drag (C.sub.d) acting on a following car as a function separation distance, also known as a trailing distance. Data points were taken when the distance between a rear bumper of a leading vehicle and a front bumper of a following vehicle was 360 mm, 2.3 m, 5.3 m, 15 m and 31 m. Coefficient of drag is affected by many variables, including trailing distance and the size and structure of the wake created by the shape of the leading vehicle. The data of FIG. 2 is representative of leading vehicles having the same or similar size and shape as following vehicles. In the example shown in FIG. 2, the percent reduction of C.sub.d peaked at about 5 m trailing distance (about 25% reduction), but a notable percent reduction of C.sub.d remained at a distance of about 31 m trailing distance (about 15% reduction).
32 an ACC gap setting may be based upon distance rather than time, the distance being selected based upon slipstreaming effects caused by a reduction in coefficient of drag, as determined by an engine torque calculation.

U.S. 9616743 is cited for disclosing all independent claim limitations other than possibly detecting shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667